 
PLEDGE AND ESCROW AGREEMENT


THIS PLEDGE AND ESCROW AGREEMENT (“Agreement”) is made and entered into as of
this 21st day of May, 2011, by and between CLENERGEN CORPORATION, a Nevada
corporation (the “Company” or “Pledgor”) and TCA GLOBAL CREDIT MASTER FUND, LP,
a Cayman Islands limited partnership (the “Secured Party”), with the joinder of
DAVID KAHAN, P.A. (“Escrow Agent”).


RECITALS


WHEREAS, the Secured Party has made a loan (the “Loan”) to the Company in the
amount of Three Hundred Thousand and No/100 Dollars ($300,000.00), which Loan is
evidenced by that certain promissory note dated of even date herewith made and
executed by the Company in favor of Secured Party in the original principal
amount of Three Hundred Thousand and No/100 Dollars ($300,000.00) (such
promissory note, as may be amended, restated, supplemented or renewed from time
to time, the “Note”); and


WHEREAS, in order to secure the full and prompt payment when due (whether at the
stated maturity, by acceleration or otherwise) of all of the Company’s
obligations to the Secured Party, or any successor to the Secured Party,
under this Agreement or the Note (this Agreement, the Note and all other
documents and instruments executed in connection therewith hereinafter
collectively referred to as the “Transaction Documents”), the Company has agreed
to irrevocably pledge to the Secured Party 5,000,000 shares of the Company’s
common stock, $.001 par value per share (the “Pledged Shares”).
 
NOW, THEREFORE, in consideration of the mutual covenants, agreements,
warranties, and representations herein contained, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:


1.           Recitals.  The recitations set forth in the preamble of this
Agreement are true and correct and incorporated herein by this reference.


2.           Pledge.  In order to secure the full and timely payment and
performance of all of the Company’s obligations to the Secured Party under the
Transaction Documents (the “Obligations”), the Pledgor hereby transfers,
pledges, assigns, sets over, delivers and grants to the Secured Party a
continuing lien and security interest in and to all of the following property of
the Pledgor, both now owned and existing and hereafter created, acquired and
arising (all being collectively hereinafter referred to as the “Collateral”) and
all right, title and interest of the Pledgor in and to the Collateral, to-wit:


(a)           the Pledged Shares;


(b)           any certificates representing or evidencing the Pledged Shares;


(c)           any and all distributions thereon, and cash and non-cash proceeds
and products thereof, including, but not limited to, all dividends, cash,
income, profits, instruments, securities, stock dividends, distributions of
capital stock of the Pledgor and all other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon
conversion of the Pledged Shares, whether in connection with stock splits,
recapitalizations, merger, conversions, combinations, reclassifications,
exchanges of securities or otherwise; and


(d)           any and all voting and other rights, powers and privileges
accruing or incidental to an owner of the Pledged Shares and the other property
referred to in subsections 2(a) through 2(c) above.
 
 
1

--------------------------------------------------------------------------------

 
 
3.           Transfer of Pledged Shares.  Simultaneously with the execution of
this Agreement, the Pledgor shall, or shall cause the Company’s transfer agent
to, deliver to the Escrow Agent: (i) the Pledged Shares and all certificates
representing or evidencing the Pledged Shares in the name of the Secured Party,
or otherwise together with undated, irrevocable and duly executed stock powers
executed in blank by the Pledgor (including medallion guaranteed signatures, if
required to duly and properly transfer the Pledged Shares); and (ii) all other
property, instruments, documents and papers comprising, representing or
evidencing the Collateral, or any part thereof, together with proper instruments
of assignment or endorsement, as Secured Party may reasonably request or
require, duly executed by the Pledgor (collectively, the “Transfer
Documents”).  The Pledged Shares and other Transfer Documents (collectively, the
“Pledged Materials”) shall be held by the Escrow Agent pursuant to this
Agreement until the full payment and performance of all of the Obligations, or
the termination or expiration of this Agreement.  In addition, all non-cash
dividends, dividends paid or payable in cash or otherwise in connection with a
partial or total liquidation or dissolution of the Company, instruments,
securities and any other distributions, whether paid or payable in cash or
otherwise, made on or in respect of the Pledged Shares, whether resulting from a
subdivision, combination, or reclassification of the outstanding capital stock
of the Company, or received in exchange for the Pledged Shares or any part
thereof, or in redemption thereof, as a result of any merger, consolidation,
acquisition, or other exchange of assets to which the Company may be a party or
otherwise, or any other property that constitutes part of the Collateral from
time to time, shall be immediately delivered or cause to be delivered by Pledgor
to the Escrow Agent in the same form as so received, including, without
limitation, any additional certificates representing any portion of the
Collateral hereafter acquired by Pledgor, together with proper instruments of
assignment or endorsement duly executed by the Pledgor.


4.           Security Interest Only.  The security interests in the Collateral
granted to Secured Party hereunder are granted as security only and shall not
subject the Secured Party to, or transfer or in any way affect or modify, any
obligation or liability of the Pledgor with respect to any of the Collateral or
any transaction in connection therewith.


5.           Record Owner of Collateral.  Secured Party shall have the right, in
its sole and absolute discretion, to hold any stock certificates, notes,
instruments or securities now or hereafter included in the Collateral in its own
name or the name of its nominee.  In addition, the parties agree that the
Pledged Shares, when issued in the name of the Secured Party and delivered to
Escrow Agent, shall be deemed issued and held in the name of Secured Party as of
the date of issuance in the name of Secured Party.  The Pledgor will promptly
give to the Secured Party copies of any notices or other communications received
by and with respect to Collateral registered in the name of the Pledgor.


6.           Rights Related to Pledged Shares.  Subject to the terms of this
Agreement, unless and until an “Event of Default” (as hereinafter defined) under
this Agreement shall occur:


(a)           Pledgor shall be entitled to exercise any and all voting and other
rights, powers and privileges accruing to an owner of the Pledged Shares, or any
part thereof, for any purpose consistent with the terms of this Agreement;
provided, however, such action would not materially and adversely affect the
rights inuring to Secured Party under the Note or this Agreement, or materially
and adversely affect the remedies of the Secured Party under the Note or this
Agreement, or the ability of the Secured Party to exercise same; and
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           the Secured Party shall execute and deliver to the Pledgor, or
cause to be executed and delivered to the Pledgor, all such proxies, powers of
attorney, and other instruments as the Pledgor may reasonably request for the
purpose of enabling the Pledgor to exercise the voting and other rights, powers
and privileges which it is entitled to exercise pursuant to subsection 6(a)
above.


Upon the occurrence of an Event of Default, all rights of the Pledgor in and to
the Pledged Shares shall cease and all such rights shall immediately vest in
Secured Party, as may be determined by Secured Party, although Secured Party
shall not have any duty to exercise such rights or be required to sell or to
otherwise realize upon the Pledged Shares, as hereinafter authorized, or to
preserve the same, and Secured Party shall not be responsible for any failure to
do so or delay in doing so.  To effectuate the foregoing, Pledgor hereby grants
to Secured Party a proxy to vote the Pledged Shares for and on behalf of
Pledgor, which proxy is irrevocable and coupled with an interest and which proxy
shall be effective upon any Event of Default.  Such proxy shall remain in effect
so long as the Obligations remain outstanding.  Pledgor hereby agrees that any
vote by Pledgor in violation of this Section 6 shall be null, void and of no
force or effect.  Furthermore, all dividends or other distributions received by
the Pledgor shall be subject to delivery to Escrow Agent in accordance with
Section 3 above, and until such delivery, any of such dividends and other
distributions shall be received in trust for the benefit of the Secured Party,
shall be segregated from other property or funds of the Pledgor and shall be
forthwith delivered to Escrow Agent in accordance with Section 3 above.


7.           Release of Pledged Shares.  Upon the timely payment in full of all
of the Obligations in accordance with the terms thereof, Secured Party shall
notify the Escrow Agent in writing to such effect. Upon receipt of such written
notice, the Escrow Agent shall return all of the Pledged Materials in Escrow
Agent’s possession to the Pledgor, whereupon any and all rights of Secured Party
in and to the Pledged Materials and all other Collateral shall be terminated.


8.           Representations, Warranties, and Covenants of the Pledgor.  The
Pledgor hereby covenants, warrants and represents, for the benefit of the
Secured Party, as follows:


(a)           Pledgor is the owner and holder of the Pledged Shares, free and
clear of any liens, claims, charges or encumbrances of any nature whatsoever,
other than as created by this Agreement.


(b)           The Pledged Shares have been duly authorized and are validly
issued, fully paid and non-assessable, and are subject to no options to
purchase, or any similar rights or to any restrictions on transferability.


(c)           Each certificate or document of title constituting the Pledged
Shares is genuine in all respects and represents what it purports to be.


(d)           The Company has the requisite corporate power and authority to
enter into this Agreement and the other Transaction Documents, and otherwise to
carry out its obligations hereunder and thereunder.  The execution, delivery and
performance by the Company of this Agreement and the other Transaction Documents
have been duly authorized by all necessary action on the part of the Company.
This Agreement and the other Transaction Documents each constitutes a legal,
valid and binding obligation of the Company, enforceable in accordance with its
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditor’s rights generally.
 
 
3

--------------------------------------------------------------------------------

 
 
(e)           The execution, delivery and performance of this Agreement and the
other Transaction Documents, and the granting of the security interests
contemplated hereby, will not: (i) constitute a violation of or conflict with
the Certificate of Incorporation, Bylaws or any other organizational or
governing documents of the Company; (ii) constitute a violation of, or a default
or breach under (either immediately, upon notice, upon lapse of time, or both),
or conflicts with, or gives to any other person any rights of termination,
amendment, acceleration or cancellation of, any provision of any contract or
agreement to which the Company is a party or by which either of them may be
bound; (iii) constitute a violation of, or a default or breach under (either
immediately, upon notice, upon lapse of time, or both), or conflicts with, any
order, writ, injunction, fine, citation, award, decree, or any other judgment of
any governmental authority; (iv) constitute a violation of, or conflict with,
any law, states, code, rule or regulation; or (v) result in the loss or adverse
modification of, or the imposition of any fine, penalty or other lien, claim or
encumbrance with respect to, any permit, license or authorization granted or
issued to, or otherwise held by or for the use of, the Company or any of its
assets. No consent or approval (including from stockholders or creditors of the
Company) is required for the Company to enter into and perform its obligations
under this Agreement or any other Transaction Documents.


(f)           By virtue of the execution and delivery of this Agreement and upon
delivery to Escrow Agent of the Pledged Shares in accordance with this
Agreement, Secured Party will have a valid and perfected security interest in
the Collateral, subject to no prior or other lien, claim, charge, pledge,
security interest or encumbrance of any nature whatsoever.  The Company further
authorizes Secured Party to file any UCC financing statements, continuation
statements and amendments thereto with respect to the security interests on the
Collateral granted hereby, in such jurisdictions as may be requested or desired
by the Secured Party.


(g)           The Company hereby agrees and acknowledges that as of the date of
the execution of this Agreement, it has given to the Company’s transfer agent
irrevocable instructions and has executed and delivered to the transfer agent
all such other documents and instruments, and has paid any fees applicable
thereto, required to have the transfer agent issue the certificates representing
the Pledged Shares in the name of Secured Party, and the Company is not aware of
any facts, circumstances, events or conditions that would hinder, delay, impair
or prevent said transfer agent from issuing and delivering the certificates
representing the Pledged Shares in the name of Secured Party to Escrow Agent by
no later than a date that is three (3) business days from the date of this
Agreement.  In the event the Escrow Agent has not received the certificates
representing the Pledged Shares within said three (3) business day period, same
shall be deemed an immediate Event of Default hereunder and under the Note.


(h)           The Company covenants, that for so long as this Agreement is in
effect, the Company will defend the Pledged Shares and the priority of Secured
Party’s security interests therein, at its sole cost and expense, against the
claims and demands of all persons at anytime claiming the same or any interest
therein.


(i)           From the date hereof until a date when all of the Obligations have
been paid in full, the Company shall: (i) file in a timely manner all reports
required to be filed under any state and federal securities laws and regulations
applicable to the Company, or by the rules and regulations of any market where
the Pledged Shares are then listed or traded; (ii) take all reasonable action
under its control to ensure that adequate current public information with
respect to the Company, as required in accordance with Rule 144, is publicly
available; (iii) not terminate its status as an issuer required to file reports
under applicable state and federal securities laws, or the rules and regulations
promulgated thereunder; (iv) take all reasonable action under its control to
maintain the continued listing, quotation and trading of its common stock on the
listing, quoting and trading system or exchange where such common stock is
traded as of the date hereof, and the Company shall comply in all respects with
the Company’s reporting, filing and other obligations under the bylaws or rules
of the Financial Industry Regulatory Authority, Inc. and such other exchanges,
as applicable. The Company shall promptly provide to Secured Party copies of any
notices it receives from any governmental authority, exchange, agency or other
party with respect to any material compliance or non-compliance with any of the
foregoing requirements and obligations.
 
 
4

--------------------------------------------------------------------------------

 
 
(j)           The Company shall at all times maintain its existence and good
standing in the jurisdiction of its incorporation.


(k)           At its option, Secured Party may pay, for the Company’s account,
any taxes (including documentary stamp taxes), liens, security interests, or
other encumbrances at any time levied or placed on the Pledged Shares.  The
Company agrees to reimburse Secured Party on demand for any payment made or
expense incurred by Secured Party pursuant to the foregoing authorization.  Any
such amount, if not promptly paid, shall constitute an Obligation secured
hereby.


(l)           The Company acknowledges, represents and warrants that Secured
Party is not an “affiliate” of the Company, as such term is used and defined
under Rule 144 of the federal securities laws.


9.           Events of Default.  The occurrence of any one or more of the
following events shall constitute an “Event of Default” hereunder:


(a)           Default under the Note.  The occurrence of an “Event of Default”
(as defined in the Note) under the Note.


(b)           Covenants and Agreements.  The failure of the Company to perform,
observe or comply with any and all of the material covenants, promises and
agreements of the Company in any of the Transaction Documents.


(c)           Information, Representations and Warranties.  If any
representation or warranty made herein or in any other Transaction Documents, or
if any information contained in any financial statement, application, schedule,
report or any other document given by the Company in connection with the
Obligations, with the Collateral, or with the Transaction Documents, is not in
all material respects true, accurate and complete, or if the Company omitted to
state any material fact or any fact necessary to make such information not
misleading.


10.           Rights and Remedies.


(a)           Upon and anytime after the occurrence of an Event of Default, the
Secured Party shall have the right acquire the Pledged Shares and all other
Collateral in accordance with the following procedure: (i) the Secured Party
shall provide written notice of such Event of Default (the “Default Notice”) to
the Escrow Agent, with a copy to the Company; (ii) as soon as practicable after
receipt of a Default Notice, the Escrow Agent shall deliver the Pledged Shares
along with the applicable Transfer Documents to the Secured Party.


(b)           Upon receipt of the Pledged Shares issued to the Secured Party,
the Secured Party shall have the right to, without notice or demand to the
Company: (i) sell the Pledged Shares and to apply the proceeds of such sales,
net of any selling commissions, to the Obligations owed to the Secured Party by
the Company under the Transaction Documents, including, without limitation,
outstanding principal, interest, legal fees, and any other amounts owed to the
Secured Party; and (ii) exercise in any jurisdiction in which enforcement hereof
is sought, any rights and remedies available to Secured Party under the
provisions of the Note, the other provisions of this Agreement or any other
Transaction Documents, the rights and remedies of a secured party under the
Uniform Commercial Code as then in effect in the State of Florida, and all other
rights and remedies available to the Secured Party, under equity or applicable
law, all such rights and remedies being cumulative and enforceable
alternatively, successively or concurrently.  In furtherance of the foregoing
rights and remedies:
 
 
5

--------------------------------------------------------------------------------

 
 
(i)           Secured Party may sell the Pledged Shares, or any part thereof, or
any other portion of the Collateral, in one or more sales, at public or private
sale, conducted by any agent of, or auctioneer or attorney for Secured Party, at
Secured Party’s place of business or elsewhere, or at any broker’s board or on
any securities exchange, for cash, upon credit or for future delivery, and at
such price or prices, all as Secured Party may deem appropriate.  Secured Party
may be a purchaser at any such sale of any or all of the Collateral so sold.  In
the event Secured Party is a purchaser at any such sale, Secured Party may apply
to such purchase all or any portion of the sums then due and owing by the
Company to Secured Party under the Note, this Agreement, the other Transaction
Documents or otherwise, and the Secured Party may, upon compliance with the
terms of the sale, hold, retain and dispose of such property without further
accountability to the Pledgor therefore.  Secured Party is authorized, in its
absolute discretion, to restrict the prospective bidders or purchasers of any of
the Collateral at any public or private sale as to their number, nature of
business and investment intention, including, but not limited to, the
restricting of bidders or purchasers to one or more persons who represent and
agree, to the satisfaction of Secured Party, that they are purchasing the
Collateral, or any part thereof, for their own account, for investment, and not
with a view to the distribution or resale of any of such Collateral.


(ii)           Upon any such sale, Secured Party shall have the right to
deliver, assign and transfer to each purchaser thereof the Collateral so sold to
such purchaser.  Each purchaser (including Secured Party) at any such sale
shall, to the full extent permitted by law, hold the Collateral so purchased
absolutely free from any claim or right whatsoever, including, without
limitation, any equity or right of redemption of the Pledgor, who, to the full
extent that it may lawfully do so, hereby specifically waives all rights of
redemption, stay, valuation or appraisal which they now have or may have under
any rule of law or statute now existing or hereafter adopted.


(iii)           At any such sale, the Collateral may be sold in one lot as an
entirety, in separate blocks or individually as Secured Party may determine, in
its sole and absolute discretion.  Secured Party shall not be obligated to make
any sale of any Collateral if it shall determine in its sole and absolute
discretion, not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given.  Secured Party may, without notice or
publication, adjourn any public or private sale from time to time by
announcement at the time and place fixed for such sale, or any adjournment
thereof, and any such sale may be made at any time or place to which the same
may be so adjourned without further notice or publication.


(iv)           The Pledgor acknowledges that compliance with applicable federal
and state securities laws (including, without limitation, the Securities Act of
1933, as amended, Blue Sky or other state securities laws or similar laws now or
hereafter existing analogous in purpose or effect) might very strictly limit or
restrict the course of conduct of Secured Party if Secured Party were to attempt
to sell or otherwise dispose of all or any part of the Collateral, and might
also limit or restrict the extent to which or the manner in which any subsequent
transferee of any such securities could sell or dispose of the same.  The
Pledgor further acknowledges that under applicable laws, Secured Party may be
held to have certain general duties and obligations to the Pledgor, as pledgor
of the Collateral, to make some effort toward obtaining a fair price for the
Collateral even though the obligations of the Pledgor may be discharged or
reduced by the proceeds of sale at a lesser price.  The Pledgor understands and
agrees that Secured Party is not to have any such general duty or obligation to
the Pledgor, and the Pledgor will not attempt to hold Secured Party responsible
for selling all or any part of the Collateral at an inadequate price even if
Secured Party shall accept the first offer received or does not approach more
than one possible purchaser.  Without limiting their generality, the foregoing
provisions would apply if, for example, Secured Party were to place all or any
part of such securities for private placement by an investment banking firm, or
if such investment banking firm purchased all or any part of such securities for
its own account, or if Secured Party placed all or any part of such securities
privately with a purchaser or purchasers.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           To the extent that the net proceeds received by the Secured Party
are insufficient to satisfy the Obligations in full, the Secured Party shall be
entitled to a deficiency judgment against the Company for such deficiency
amount.  The Secured Party shall have the absolute right to sell or dispose of
the Collateral, or any part thereof, in any manner it sees fit and shall have no
liability to the Pledgor or any other party for selling or disposing of such
Collateral even if other methods of sales or dispositions would or allegedly
would result in greater proceeds than the method actually used. The Company
shall remain liable for all deficiencies and shortfalls, if any, that may exist
after the Secured Party has exhausted all remedies hereunder.


(d)           Each right, power and remedy of the Secured Party provided for in
this Agreement or any other Transaction Document shall be cumulative and
concurrent and shall be in addition to every other such right, power or remedy.
The exercise or beginning of the exercise by the Secured Party of any one or
more of the rights, powers or remedies provided for in this Agreement or any
other Transaction Document, or now or hereafter existing at law or in equity or
by statute or otherwise, shall not preclude the simultaneous or later exercise
by the Secured Party of all such other rights, powers or remedies, and no
failure or delay on the part of the Secured Party to exercise any such right,
power or remedy shall operate as a waiver thereof. No notice to or demand on the
Company in any case shall entitle it to any other or further notice or demand in
similar or other circumstances or constitute a waiver of any of the rights of
the Secured Party to any other further action in any circumstances without
demand or notice. The Secured Party shall have the full power to enforce or to
assign or contract its rights under this Agreement to a third party.


(e)           In addition to all other remedies available to the Secured Party,
upon the issuance of the Pledged Shares to the Secured Party after an Event of
Default, the Company agrees: (i) take such action, prepare, distribute and/or
file such documents and papers, pay such fees and obtain such opinions of
counsel as are required or advisable in the opinion of Secured Party and/or its
counsel, to permit, to the extent legally permissible at such time under
applicable laws, the unrestricted sale of the Pledged Shares, whether at public
sale, private sale or otherwise, including, without limitation, an opinion of
counsel for the Company in form, substance and scope reasonably acceptable to
Secured Party’s counsel, to the effect that, to the extent legally permissible
at such time under applicable laws, a public sale or transfer of the Pledged
Shares may be made without registration under the Securities Act of 1933 and the
rules and regulations thereunder, and such other opinions as may be required to
allow the Secured Party to sell the Pledged Shares under Rule 144 without any
restrictions or volume limitations; (ii) to bear all costs and expenses of
carrying out its obligations under this Section 8(e), which shall be a part of
the Obligations secured hereby; and (iv) that there is no adequate remedy at law
for the failure by the Company to comply with the provisions of this Section
8(e) and that such failure would not be adequately compensable in damages, and
therefore agrees that its agreements contained in this subsection may be
specifically enforced.
 
 
7

--------------------------------------------------------------------------------

 
 
11.           Concerning the Escrow Agent.


(a)           The Escrow Agent undertakes to perform only such duties as are
expressly set forth herein and no implied duties or obligations shall be read
into this Agreement against the Escrow Agent.  Escrow Agent agrees to release
any property held by it hereunder (the “Escrowed Property”) in accordance with
the terms and conditions set forth in this Agreement.


(b)           The Escrow Agent may act in reliance upon any writing or
instrument or signature which it, in good faith, believes to be genuine, may
assume the validity and accuracy of any statement or assertion contained in such
a writing or instrument, and may assume that any person purporting to give any
writing, notice, advice or instructions in connection with the provisions hereof
has been duly authorized to do so. The Escrow Agent shall not be liable in any
manner for the sufficiency or correctness as to form, manner, and execution, or
validity of any instrument deposited in this escrow, nor as to the identity,
authority, or right of any person executing the same; and its duties hereunder
shall be limited to the safekeeping of the Escrowed Property, and for the
disposition of the same in accordance with this Agreement.  Escrow Agent shall
not be deemed to have knowledge of any matter or thing unless and until Escrow
Agent has actually received written notice of such matter or thing and Escrow
Agent shall not be charged with any constructive notice whatsoever.


(c)           Escrow Agent shall hold in escrow, pursuant to this Agreement, the
Escrowed Property actually delivered and received by Escrow Agent hereunder, but
Escrow Agent shall not be obligated to ascertain the existence of (or initiate
recovery of) any other property that may be part or portion of the Collateral,
or to become or remain informed with respect to the possibility or probability
of additional Collateral being realized upon or collected at any time in the
future, or to inform any parties to this Agreement or any third party with
respect to the nature and extent of any Collateral realized and received by
Escrow Agent (except upon the written request of such party), or to monitor
current market values of the Collateral.  Further, Escrow Agent shall not be
obligated to proceed with any action or inaction based on information with
respect to market values of the Collateral which Escrow Agent may in any manner
learn, nor shall Escrow Agent be obligated to inform the parties hereto or any
third party with respect to market values of any of the Collateral at any time,
Escrow Agent having no duties with respect to investment management or
information, all parties hereto understanding and intending that Escrow Agent’s
responsibilities are purely ministerial in nature.  Any reduction in the market
value or other value of the Collateral while deposited with Escrow Agent shall
be at the sole risk of Pledgor and Secured Party.  If all or any portion of the
Escrowed Property is in the form of a check or in any other form other than
cash, Escrow Agent shall deposit same as required but shall not be liable for
the nonpayment thereof, nor responsible to enforce collection thereof.


(d)           In the event instructions from Secured Party, Pledgor, or any
other party would require Escrow Agent to expend any monies or to incur any
cost, Escrow Agent shall be entitled to refrain from taking any action until it
receives payment for such costs.  It is agreed that the duties of Escrow Agent
are purely ministerial in nature and shall be expressly limited to the
safekeeping of the Escrowed Property and for the disposition of same in
accordance with this Agreement.  Secured Party and the Company, jointly and
severally, each hereby indemnifies Escrow Agent and holds it harmless from and
against any and all claims, liabilities, damages, costs, penalties, losses,
actions, suits or proceedings at law or in equity, or any other expenses, fees
or charges of any character or nature (collectively, the “Claims”), which it may
incur or with which it may be threatened, directly or indirectly, arising from
or in any way connected with this Agreement or which may result from Escrow
Agent’s following of instructions from Secured Party or Pledgor, and in
connection therewith, indemnifies Escrow Agent against any and all expenses,
including attorneys’ fees and the cost of defending any action, suit, or
proceeding or resisting any Claim, whether or not litigation is instituted,
unless any such Claims arise as a result of Escrow Agent’s gross negligence or
willful misconduct.  Escrow Agent shall be vested with a lien on all Escrowed
Property under the terms of this Agreement, for indemnification, attorneys’
fees, court costs and all other costs and expenses arising from any suit,
interpleader or otherwise, or other expenses, fees or charges of any character
or nature, which may be incurred by Escrow Agent by reason of disputes arising
between Pledgor, Secured Party or any third party as to the correct
interpretation of this Agreement, and instructions given to Escrow Agent
hereunder, or otherwise, with the right of Escrow Agent, regardless of the
instruments aforesaid and without the necessity of instituting any action, suit
or proceeding, to hold any property hereunder until and unless said additional
expenses, fees and charges shall be fully paid. Any fees and costs charged by
the Escrow Agent for serving hereunder shall be paid by the Company.
 
 
8

--------------------------------------------------------------------------------

 
 
(e)           In the event Escrow Agent shall be uncertain as to its duties or
rights hereunder or shall receive instructions, claims or demands from Secured
Party, the Company or from third persons with respect to the Escrowed Property,
which, in Escrow Agent’s sole opinion, are in conflict with each other or with
any provision of this Agreement, Escrow Agent shall be entitled to refrain from
taking any action until it shall be directed otherwise in writing by Pledgor and
Secured Party and said third persons, if any, or by a final order or judgment of
a court of competent jurisdiction.  If any of the parties shall be in
disagreement about the interpretation of this Agreement, or about the rights and
obligations, or the propriety of any action contemplated by the Escrow Agent
hereunder, the Escrow Agent may, at its sole discretion, deposit the Escrowed
Property with a court having jurisdiction over this Agreement, and, upon
notifying all parties concerned of such action, all liability on the part of the
Escrow Agent shall fully cease and terminate. The Escrow Agent shall be
indemnified by the Pledgor and Secured Party for all costs, including reasonable
attorneys’ fees, in connection with the aforesaid proceeding, and shall be fully
protected in suspending all or a part of its activities under this Agreement
until a final decision or other settlement in the proceeding is received.  In
the event Escrow Agent is joined as a party to a lawsuit by virtue of the fact
that it is holding the Escrowed Property, Escrow Agent shall, at its sole
option, either: (i) tender the Collateral in its possession to the registry of
the appropriate court; or (ii) disburse the Collateral in its possession in
accordance with the court’s ultimate disposition of the case, and Secured Party
and Pledgor hereby, jointly and severally, indemnify and hold Escrow Agent
harmless from and against any damages or losses in connection therewith
including, but not limited to, reasonable attorneys’ fees and court costs at all
trial and appellate levels.


(f)           The Escrow Agent may consult with counsel of its own choice (and
the costs of such counsel shall be paid by the Pledgor and Secured Party) and
shall have full and complete authorization and protection for any action taken
or suffered by it hereunder in good faith and in accordance with the opinion of
such counsel. The Escrow Agent shall not be liable for any mistakes of fact or
error of judgment, or for any actions or omissions of any kind, unless caused by
its willful misconduct or gross negligence.


(g)           The Escrow Agent may resign upon ten (10) days’ written notice to
the parties in this Agreement.  If a successor Escrow Agent is not appointed by
Secured Party and Pledgor within this ten (10) day period, the Escrow Agent may
petition a court of competent jurisdiction to name a successor.


(h)           Conflict Waiver. The Pledgor hereby acknowledges that the Escrow
Agent is counsel to the Secured Party in connection with the transactions
contemplated and referred herein. The Pledgor agrees that in the event of any
dispute arising in connection with this Agreement or otherwise in connection
with any transaction or agreement contemplated and referred herein, the Escrow
Agent shall be permitted to continue to represent the Secured Party and the
Pledgor will not seek to disqualify such counsel and waives any objection
Pledgor might have with respect to the Escrow Agent acting as the Escrow Agent
pursuant to this Agreement.  Pledgor and Secured Party acknowledge and agree
that nothing in this Agreement shall prohibit Escrow Agent from: (i) serving in
a similar capacity on behalf of others; or (ii) acting in the capacity of
attorneys for one or more of the parties hereto in connection with any matter.
 
 
9

--------------------------------------------------------------------------------

 
 
12.           Increase in Obligations.  It is the intent of the parties to
secure payment of the Obligations, as the amount of such Obligations may
increase from time to time in accordance with the terms and provisions of the
Note, and all of the Obligations, as so increased from time to time, shall be
and are secured hereby.  Upon the execution hereof, Pledgor shall pay any and
all documentary stamp taxes and/or other charges required to be paid in
connection with the execution and enforcement of the Note and this Agreement,
and if, as and to the extent the Obligations are increased from time to time in
accordance with the terms and provisions of the Note, then Pledgor shall
immediately pay any additional documentary stamp taxes or other charges in
connection therewith.


13.           Irrevocable Authorization and Instruction to the Company.  Pledgor
shall and hereby agrees to instruct its transfer agent to comply with any
instruction received from Pledgor or from Secured Party in writing that:
(i) states that an Event of Default under this Agreement exists; or (b) states
any other facts, circumstances or matters related to the terms of this
Agreement, without any other or further instructions from Pledgor, and Pledgor
agrees that the transfer agent shall be fully protected in so complying with any
such written instructions from Secured Party.


14.           Appointment as Attorney-in-Fact. Pledgor hereby irrevocably
constitutes and appoints Secured Party and any officer or agent of Secured
Party, with full power of substitution, as its true and lawful attorney-in-fact,
with full irrevocable power and authority in the place and stead of Pledgor and
in the name of Pledgor or in the name of Secured Party, from time to time in the
discretion of Secured Party, so long as an Event of Default exists, for the
purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement,
including, without limitation, any financing statements, endorsements,
assignments or other instruments of transfer. Pledgor hereby ratifies all that
said attorneys shall lawfully do or cause to be done pursuant to the power of
attorney granted in this Section 14. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until the Obligations are paid and performed in full.


15.           Continuing Obligation of Pledgor.  The obligations, covenants,
agreements and duties of the Pledgor under this Agreement shall in no way be
affected or impaired by: (i) the modification or amendment (whether material or
otherwise) of any of the obligations of the Pledgor; (ii) the voluntary or
involuntary bankruptcy, assignment for the benefit of creditors, reorganization,
or other similar proceedings affecting the Pledgor; (iii) the release of the
Pledgor from the performance or observance of any of the agreements, covenants,
terms or conditions contained in this Agreement, under the Note, or under any
other Transaction Documents, by the operation of law or otherwise, including,
but not limited to, the release of the Pledgor’s obligation to pay interest or
attorney's fees.


Pledgor further agrees that Secured Party may take other guaranties or
collateral or security to further secure the Note, and consents that any of the
terms, covenants and conditions contained in the Note may be, without Pledgor’s
consent, renewed, altered, extended, changed or modified by Secured Party or may
be released by Secured Party, without in any manner affecting this Agreement or
releasing Pledgor herefrom, and without further consent of or notice to Pledgor,
and Pledgor shall continue to be liable hereunder to pay and perform pursuant
hereto, notwithstanding any such release or the taking of such other guaranties,
collateral or security.  This Agreement is additional and supplemental to any
and all other guarantees, security agreements or collateral heretofore and
hereafter executed by Pledgor for the benefit of Secured Party, whether relating
to the indebtedness evidenced by the Note or not, and shall not supersede or be
superseded by any other document or guaranty executed by Pledgor or any other
person, firm or entity for any purpose.  Pledgor hereby agrees that Pledgor and
any additional parties who may become liable for repayment of the Note, may
hereafter be released from their liability hereunder, thereunder and under the
Note; and Secured Party may take, or delay in taking or refuse to take, any and
all action with reference to the Note (regardless of whether same might vary the
risk or alter the rights, remedies or recourses of Pledgor), including
specifically the settlement or compromise of any amount allegedly due
thereunder, all without notice to, consideration to or the consent of the
Pledgor, and without in any way releasing, diminishing or affecting in any way
the absolute nature of Pledgor’s obligations and liabilities hereunder.
 
 
10

--------------------------------------------------------------------------------

 
 
No delay on the part of the Secured Party in exercising any rights hereunder or
failure to exercise the same shall operate as a waiver of such rights.  Pledgor
hereby waives any and all legal requirements, statutory or otherwise, that
Secured Party shall institute any action or proceeding at law or in equity or
exhaust its rights, remedies and recourses against Pledgor or anyone else with
respect to the Note or any other instrument securing the Note, as a condition
precedent to bringing an action against Pledgor upon this Agreement or as a
condition precedent to Secured Party’s rights to sell the Pledged
Shares.  Pledgor agrees that Secured Party may simultaneously maintain an action
upon this Agreement and an action or proceeding upon the Note or any other
agreement securing the Note.  All remedies afforded by reason of this Agreement
are separate and cumulative remedies and may be exercised serially,
simultaneously and in any order, and the exercise of any of such remedies shall
not be deemed an exclusion of the other remedies and shall in no way limit or
prejudice any other contractual, legal, equitable or statutory remedies which
Secured Party may have in the Pledged Shares or any other Collateral.  Until the
Obligations, and all extensions, renewals and modifications thereof, are paid in
full, and until each and all of the terms, covenants and conditions of this
Agreement are fully performed, Pledgor shall not be released by any act or thing
which might, but for this provision of this Agreement, be deemed a legal or
equitable discharge of a surety, or by reason of any waiver, extension,
modification, forbearance or delay of Secured Party or any obligation or
agreement between Pledgor or its successors or assigns, and the then holder of
the Note, relating to the payment of any sums evidenced or secured thereby or to
any of the other terms, covenants and conditions contained therein, and Pledgor
hereby expressly waives and surrenders any defense to liability hereunder based
upon any of the foregoing acts, things, agreements or waivers, or any of
them.  Pledgor also waives any defense arising by virtue of any disability,
insolvency, bankruptcy, lack of authority or power or dissolution of Pledgor,
even though rendering the Note void, unenforceable or otherwise uncollectible,
it being agreed that Pledgor shall remain liable hereunder, regardless of any
claim which Pledgor might otherwise have against Secured Party by virtue of
Secured Party's invocation of any right, remedy or recourse given to it
hereunder, under the Note or any other instrument securing the Note.  In
addition, Pledgor waives and renounces any right of subrogation, reimbursement
or indemnity whatsoever, and any right of recourse to security for the
Obligations of Pledgor to Secured Party, unless and until all of said
Obligations have been paid in full to Secured Party.


16.           Miscellaneous.


(a)           Performance for Pledgor.  The Pledgor agrees and hereby authorizes
that Secured Party may, in Secured Party’s sole discretion, but Secured Party
shall not be obligated to, whether or not an Event of Default shall have
occurred, advance funds on behalf of the Pledgor, without prior notice to the
Pledgor, in order to insure the Pledgor’s compliance with any covenant,
warranty, representation or agreement of the Pledgor made in or pursuant to this
Agreement or the other Transaction Documents, to continue or complete, or cause
to be continued or completed, performance of the Pledgor’s obligations under any
contracts of the Pledgor, or to preserve or protect any right or interest of
Secured Party in the Collateral or under or pursuant to this Agreement or the
other Transaction Documents; provided, however, that the making of any such
advance by Secured Party shall not constitute a waiver by Secured Party of any
Event of Default with respect to which such advance is made, nor relieve the
Pledgor of any such Event of Default. The Pledgor shall pay to Secured Party
upon demand all such advances made by Secured Party with interest thereon at the
highest rate set forth in the Note, or if none is so stated, the highest rate
allowed by law.  All such advances shall be deemed to be included in the
Obligations and secured by the security interest granted Secured Party
hereunder; provided, however, that the provisions of this Subsection shall
survive the termination of this Agreement and Secured Party’s security interest
hereunder and the payment of all other Obligations.
 
 
11

--------------------------------------------------------------------------------

 
 
(b)           Applications of Payments and Collateral.  Except as may be
otherwise specifically provided in this Agreement or the other Transaction
Documents, all Collateral and proceeds of Collateral coming into Secured Party’s
possession may be applied by Secured Party (after payment of any costs, fees and
other amounts incurred by Secured Party in connection therewith) to any of the
Obligations, whether matured or unmatured, as Secured Party shall determine in
its sole discretion.  Any surplus held by the Secured Party and remaining after
the indefeasible payment in full in cash of all of the Obligations shall be paid
over to whomsoever shall be lawfully entitled to receive the same or as a court
of competent jurisdiction shall direct.  In the event that the proceeds of any
such sale, collection or realization are insufficient to pay all amounts to
which the Secured Party is legally entitled, the Company shall be liable for the
deficiency, together with interest thereon at the highest rate specified in the
Note for interest on overdue principal thereof or such other rate as shall be
fixed by applicable law, together with the costs of collection and the
reasonable fees, costs, expenses and other client charges of any attorneys
employed by the Secured Party to collect such deficiency.


(c)           Waivers by Pledgor.  The Pledgor hereby waives, to the extent the
same may be waived under applicable law: (i) notice of acceptance of this
Agreement; (ii) all claims and rights of the Pledgor against Secured Party on
account of actions taken or not taken by Secured Party in the exercise of
Secured Party’s rights or remedies hereunder, under the Note or under applicable
law; (iii) all claims of the Pledgor for failure of Secured Party to comply with
any requirement of applicable law relating to enforcement of Secured Party’s
rights or remedies hereunder, under the Note or under applicable law; (iv) all
rights of redemption of the Pledgor with respect to the Collateral; (v) in the
event Secured Party seeks to repossess any or all of the Collateral by judicial
proceedings, any bond(s) or demand(s) for possession which otherwise may be
necessary or required; (vi) presentment, demand for payment, protest and notice
of non-payment and all exemptions applicable to any of the Collateral or the
Pledgor; (vii) any and all other notices or demands which by applicable law must
be given to or made upon the Pledgor by Secured Party; (viii) settlement,
compromise or release of the obligations of any person or entity primarily or
secondarily liable upon any of the Obligations; (ix) all rights of the Pledgor
to demand that Secured Party release debtors or other persons or entities liable
on any of the Collateral from further obligation to Secured Party; and (x)
substitution, impairment, exchange or release of any Collateral for any of the
Obligations. The Pledgor agrees that Secured Party may exercise any or all of
its rights and/or remedies hereunder, under the Note, this Agreement and under
applicable law without resorting to and without regard to any Collateral or
sources of liability with respect to any of the Obligations.


(d)           Waivers by Secured Party.  No failure or any delay on the part of
Secured Party in exercising any right, power or remedy hereunder, under this
Agreement, the Note or under applicable law, shall operate as a waiver thereof.


(e)           Secured Party’s Setoff.  Secured Party shall have the right, in
addition to all other rights and remedies available to it, following an Event of
Default, to set off against any Obligations due Secured Party, any debt owing to
the Pledgor by Secured Party.


(f)           Modifications, Waivers and Consents.  No modifications or waiver
of any provision of this Agreement or any other Transaction Documents, and no
consent by Secured Party to any departure by the Pledgor therefrom, shall in any
event be effective unless the same shall be in writing, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given, and any single or partial written waiver by Secured Party of any
term, provision or right of Secured Party hereunder shall only be applicable to
the specific instance to which it relates and shall not be deemed to be a
continuing or future waiver of any other right, power or remedy.  No notice to
or demand upon the Pledgor in any case shall entitle Pledgor to any other or
further notice or demand in the same, similar or other circumstances.
 
 
12

--------------------------------------------------------------------------------

 
 
(g)           Notices.  All notices of request, demand and other communications
hereunder shall be addressed to the parties as follows:
 
 
If to the Pledgor:
Clenergen Corporation

29 Harley Street
London WIG 9QR
Telephone: +44 207 291 1728
Facsimile: +44 207 457 3275
E-Mail: mquinn@clenergen.com


 
With a copy to:
Dennis O’Rourke

Moritt Hock & Hamroff LLP
400 Garden City Plaza
Garden City, New York 11530
Telephone: (516) 873-2000
Facsimile: (516) 873-2010
E-Mail: dorourke@moritthock.com


 
If to the Secured Party:
TCA Global Credit Master Fund, LP

1404 Rodman Street
Hollywood, FL 33020
Attn: Robert Press, Director
Telephone: (786) 323-1650
Facsimile: (786) 323-1651
E-Mail: bpress@trafcap.com


 
With a copy to:
David Kahan, P.A.

3125 W. Commercial Blvd., Suite 100
Ft, Lauderdale, FL 33309
Attn: David Kahan, Esq.
Telephone: (954) 548-3930
Facsimile: (954) 548-3910
E-Mail: david@dkpalaw.com


 
If to Escrow Agent:
David Kahan, P.A.

3125 W. Commercial Blvd., Suite 100
Ft, Lauderdale, FL 33309
Attn: David Kahan, Esq.
Telephone: (954) 548-3930
Facsimile: (954) 548-3910
E-Mail: david@dkpalaw.com
 
 
13

--------------------------------------------------------------------------------

 


unless the address is changed by the party by like notice given to the other
parties.  Notice shall be in writing and shall be deemed received: (i) if mailed
by certified mail, return receipt requested, postage prepaid and properly
addressed to the address above, then three (3) business days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by
Federal Express, UPS or other nationally recognized overnight courier service,
next business morning delivery, then one (1) business day after deposit of same
in a regularly maintained receptacle of such overnight courier; or (iii) if hand
delivered, then upon hand delivery thereof to the address indicated on or prior
to 5:00 p.m., EST, on a business day.  Any notice hand delivered after 5:00
p.m., EST, shall be deemed delivered on the following business
day.  Notwithstanding the foregoing, notice, requests or demands or other
communications referred to in this Agreement may be sent by facsimile, by e-mail
or other method of delivery, but shall be deemed to have been given only when
the sending party has confirmed that the receiving party has received such
notice.


(h)           Applicable Law and Consent to Jurisdiction.  This Agreement shall
be construed in accordance with the laws of the State of Florida, without regard
to the principles of conflicts of laws, except to the extent that the validity
and perfection or the perfection and the effect of perfection or non-perfection
of the security interest created hereby, or remedies hereunder, in respect of
any particular Collateral are governed under the UCC or any other set of
foreign, federal, state or local laws, rules and regulations, by the law of a
jurisdiction other than the State of Florida, in which case such issues shall be
governed by the laws of the jurisdiction governing such issues under the UCC or
such other set of foreign, federal, state or local laws, rules and
regulations.  The parties further agree that any action between them shall be
heard in Miami-Dade County, Florida and expressly consent to the jurisdiction
and venue of the State Court sitting in Miami-Dade County, Florida and the
United States District Court for the Southern District of Florida for the
adjudication of any civil action asserted pursuant to this Agreement. By its
execution hereof, the Pledgor hereby irrevocably waives any objection and any
right of immunity on the ground of venue, the convenience of the forum or the
jurisdiction of such courts or from the execution of judgments resulting
therefrom. The Pledgor hereby irrevocably accepts and submits to the
jurisdiction of the aforesaid courts in any such suit, action or proceeding.


(i)           Survival: Successors and Assigns.  All covenants, agreements,
representations and warranties made herein shall survive the execution and
delivery hereof, and shall continue in full force and effect until all
Obligations have been paid in full, there exists no commitment by Secured Party
which could give rise to any Obligations and all appropriate termination
statements have been filed terminating the security interest granted Secured
Party hereunder.  Whenever in this Agreement any of the parties hereto is
referred to, such reference shall be deemed to include the successors and
assigns of such party.  In the event that Secured Party assigns this Agreement
and/or its security interest in the Collateral, Secured Party shall give written
notice to the Pledgor of any such assignment and such assignment shall be
binding upon and recognized by the Pledgor.  All covenants, agreements,
representations and warranties by or on behalf of the Pledgor which are
contained in this Agreement shall inure to the benefit of Secured Party, its
successors and assigns. The Pledgor may not assign this Agreement or delegate
any of its rights or obligations hereunder, without the prior written consent of
Secured Party, which consent may be withheld in Secured Party’s sole and
absolute discretion.


(j)           Severability.  If any term, provision or condition, or any part
thereof, of this Agreement shall for any reason be found or held invalid or
unenforceable by any court or governmental authority of competent jurisdiction,
such invalidity or unenforceability shall not affect the remainder of such term,
provision or condition nor any other term, provision or condition, and this
Agreement shall survive and be construed as if such invalid or unenforceable
term, provision or condition had not been contained therein.
 
 
14

--------------------------------------------------------------------------------

 
 
(k)           Merger and Integration.  This Agreement and the other Transaction
Documents contain the entire agreement of the parties hereto with respect to the
matters covered and the transactions contemplated hereby, and no other
agreement, statement or promise made by any party hereto, or by any employee,
officer, agent or attorney of any party hereto, which is not contained herein
shall be valid or binding.


(l)           WAIVER OF JURY TRIAL. THE PLEDGOR HEREBY: (i) COVENANTS AND AGREES
NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY A JURY; AND (ii)
WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH THE PLEDGOR AND/OR
SECURED PARTY MAY BE PARTIES, ARISING OUT OF, IN CONNECTION WITH OR IN ANY WAY
PERTAINING TO THIS AGREEMENT, THE NOTE AND/OR ANY TRANSACTIONS, OCCURRENCES,
COMMUNICATIONS, OR UNDERSTANDINGS (OR THE LACK OF ANY OF THE FOREGOING) RELATING
IN ANY WAY TO DEBTOR-CREDITOR RELATIONSHIP BETWEEN THE PARTIES.  IT IS
UNDERSTOOD AND AGREED THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF
ALL CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS
AGAINST PARTIES WHO ARE NOT PARTIES TO THIS AGREEMENT.  THIS WAIVER OF JURY
TRIAL IS SEPARATELY GIVEN, KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY THE
PLEDGOR AND THE PLEDGOR HEREBY AGREES THAT NO REPRESENTATIONS OF FACT OR OPINION
HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN
ANY WAY MODIFY OR NULLIFY ITS EFFECT.  SECURED PARTY IS HEREBY AUTHORIZED TO
SUBMIT THIS AGREEMENT TO ANY COURT HAVING JURISDICTION OVER THE SUBJECT MATTER
AND THE PLEDGOR AND/OR SECURED PARTY, SO AS TO SERVE AS CONCLUSIVE EVIDENCE OF
SUCH WAIVER OF RIGHT TO TRIAL BY JURY.  THE PLEDGOR REPRESENTS AND WARRANTS THAT
IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF
THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED OF ITS OWN FREE WILL, AND/OR
THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.


(m)           Execution.  This Agreement may be executed in one or more
counterparts, all of which taken together shall be deemed and considered one and
the same Agreement, and same shall become effective when counterparts have been
signed by each party and each party has delivered its signed counterpart to the
other party.  In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format file or other similar
format file, such signature shall be deemed an original for all purposes and
shall create a valid and binding obligation of the party executing same with the
same force and effect as if such facsimile or “.pdf” signature page was an
original thereof.


(n)           Headings.  The headings and sub-headings contained in the titling
of this Agreement are intended to be used for convenience only and shall not be
used or deemed to limit or diminish any of the provisions hereof.


(o)           Gender and Use of Singular and Plural.  All pronouns shall be
deemed to refer to the masculine, feminine, neuter, singular or plural, as the
identity of the party or parties or their personal representatives, successors
and assigns may require.


(p)           Further Assurances.  The parties hereto will execute and deliver
such further instruments and do such further acts and things as may be
reasonably required to carry out the intent and purposes of this Agreement,
including, but not limited to, the execution and filing of UCC-1 Financing
Statements in any jurisdiction as Secured Party may require.
 
 
15

--------------------------------------------------------------------------------

 
 
(q)           Time is of the Essence. The parties hereby agree that time is of
the essence with respect to performance of each of the parties’ obligations
under this Agreement.  The parties agree that in the event that any date on
which performance is to occur falls on a Saturday, Sunday or state or national
holiday, then the time for such performance shall be extended until the next
business day thereafter occurring.


(r)           Joint Preparation.  The preparation of this Agreement has been a
joint effort of the parties and the resulting documents shall not, solely as a
matter of judicial construction, be construed more severely against one of the
parties than the other.


(s)           Prevailing Party.  If any legal action or other proceeding is
brought for the enforcement of this Agreement or any other Transaction
Documents, or because of an alleged dispute, breach, default or
misrepresentation in connection with any provisions of this Agreement or any
other Transaction Documents, the successful or prevailing party or parties shall
be entitled to recover from the non-prevailing party, reasonable attorneys’
fees, court costs and all expenses, even if not taxable as court costs
(including, without limitation, all such fees, costs and expenses incident to
appeals), incurred in that action or proceeding, in addition to any other relief
to which such party or parties may be entitled.


(t)           Costs and Expenses.  The Pledgor agrees to pay to the Secured
Party, upon demand, the amount of any and all costs and expenses, including the
reasonable fees, costs, expenses and disbursements of counsel for the Secured
Party and of any experts and agents, which the Secured Party may incur in
connection with: (i) the preparation, negotiation, execution, delivery,
recordation, administration, amendment, waiver or other modification or
termination of this Agreement; (ii) the custody, preservation, use or operation
of, or the sale of, collection from, or other realization upon, any Collateral;
(iii) the exercise or enforcement of any of the rights of the Secured Party
hereunder; or (iv) the failure by the Pledgor to perform or observe any of the
provisions hereof.  Included in the foregoing shall be the amount of all
expenses paid or incurred by Secured Party in consulting with counsel concerning
any of its rights hereunder, under the Note or any other Transaction Documents
or under applicable law, as well as such portion of Secured Party’s overhead as
Secured Party shall allocate to collection and enforcement of the Obligations in
Secured Party’s sole but reasonable discretion.  All such costs and expenses
shall bear interest from the date of outlay until paid, at the highest rate set
forth in the Note, or if none is so stated, the highest rate allowed by
law.  The provisions of this Subsection shall survive the termination of this
Agreement and Secured Party’s security interest hereunder and the payment of all
Obligations.
 
 
16

--------------------------------------------------------------------------------

 
 
(u)           Additional Collateral Pending Delivery of Pledged Shares.  The
parties recognize that as a result of certain logistical issues, the
certificates representing the Pledged Shares will not be delivered upon
execution hereof.  In that regard, the parties have agreed that, as a condition
to Secured Party’s obligation to fund the proceeds under the Note, V. Ravikanth
(“Additional Pledgor”), shall, simultaneously with the execution of this
Agreement and as a condition to funding under the Note, deliver to Escrow Agent
a stock certificate in the name of Secured Party representing 2.85 million
shares of the Company’s common stock, $.001 par value per share (the “Additional
Pledged Shares”).  The Additional Pledged Shares shall be held by Escrow Agent
pursuant to the terms of this Agreement.  In the event the Escrow Agent receives
the certificate representing the Pledged Shares by the time requirements set
forth in Section 8(g) above, then upon receipt of such Pledged Shares, Escrow
Agent shall either: (i) return the Additional Pledged Shares to Additional
Pledgor (together with customary stock powers executed by Secured Party for the
purposes of transferring the Additional Pledged Shares back to Additional
Pledgor); or (ii) otherwise deliver the Additional Pledged Shares to any other
party (together with any required stock powers therefor) in accordance with
other written instructions to be provided by Secured Party and Additional
Pledgor to Escrow Agent.  Upon receipt of the Pledged Shares by Escrow Agent and
return of the Additional Pledged Shares in accordance with this Section 16(u),
any obligations of Additional Pledgor under this Agreement shall terminate.  In
the event, however, Escrow Agent does not receive the Pledged Shares within the
time frames required under Section 8(g) above, then the Additional Pledged
Shares shall become part of the Pledged Shares hereunder and the Additional
Pledgor shall become part of the Pledgor hereunder, as if Additional Pledgor and
the Additional Pledged Shares were part of and included within the Pledgor and
the Pledged Shares from the outset of this Agreement, and all references in this
Agreement to the Pledgor and the Pledged Shares shall be deemed to include,
apply to, and be binding upon the Additional Pledgor and the Additional Pledged
Shares, even if the originally contemplated Pledged Shares are later delivered
to Escrow Agent hereunder.  The parties agree and acknowledge that retention of
the Additional Pledged Shares as part of the Pledged Shares as hereby
contemplated shall not in any manner be construed as a waiver or release of any
of Pledgor’s obligations under this Agreement, and Pledgor shall remain
obligated to deliver the Pledged Shares as contemplated by this Agreement
regardless of the delivery of the Additional Pledged Shares or the subsequent
inclusion of Additional Pledgor and the Additional Pledged Shares to this
Agreement.




[Signatures on the following page]


 
17

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first above written.



  COMPANY:                             By:
/s/ Mark Quinn
    Name: 
Mark LM Quinn
    Title:
Executive Chairman
    Date:
May 21, 2011
                                    SECURED PARTY:             TCA GLOBAL CREDIT
MASTER FUND, LP             By:
TCA Global Credit Fund GP, Ltd., its general partner
                            By:
/s/ Robert Press
     
Robert Press, Director
    Date:  
May 21, 2011
 

 
 
 
The undersigned Additional Pledgor hereby executed this Agreement and agrees to
be bound to this Agreement to the extent set forth in Section 16(u) hereof.
 
 
/s/ V. Ravikanth
   
 
 
V. RAVIKANTH
   
 
 

 
 
18

--------------------------------------------------------------------------------

 
 